Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-15-00616-CV

                                       Alice IRVING,
                                          Appellant

                                              v.

         CHURCH OF CHRIST BOERNE, TEXAS a/k/a Boerne Church of Christ,
                               Appellee

                    From the County Court at Law, Kendall County, Texas
                               Trial Court No. 14-049-CCL
                      Honorable William R. Palmer Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Church of Christ Boerne, Texas a/k/a Boerne Church
of Christ, recover its costs of the appeal from appellant, Alice Irving.

       SIGNED April 13, 2016.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice